Citation Nr: 9902187	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-47 544	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from June 1966 to May 
1968.  This matter comes before the Board of Veterans 
Appeals (Board) on appeal from a March 1996 rating decision 
by the RO which denied an increase in a 30 percent rating for 
PTSD.


REMAND

The veteran claims that his PTSD is more disabling than 
reflected in the 30 percent rating currently assigned.  He 
claims that he is unable to work as a result of his PTSD.  
His increased rating claim is well grounded, meaning 
plausible, and the file indicates that there is a further VA 
duty to assist him in developing the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 (1998); 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).

A review of the record reveals that the veteran has been 
diagnosed as being alcohol dependent and that some of his 
social and industrial impairment is a result of such 
dependence.  For compensation purposes (which is what the 
current claim involves), alcohol dependency cannot be 
considered when rating a service-connected psychiatric 
disorder.  38 U.S.C.A. §§ 105, 1110;  38 C.F.R. §§  3.301, 
4.14; VAOPGCPREC 2-97, 2-98; Barela v. West, 11 Vet.App. 280 
(1998).  The record reflects that the veterans Global 
Assessment of Function (GAF) score has ranged from 50 to 65.  
It is not clear whether the assigned GAF scores have been 
based partly on the veterans alcohol dependency.  The last 
psychiatric compensation examination for the VA, performed in 
September 1997 by Albert K. Chen, M.D., noted a diagnosis of 
PTSD.  The doctor stated that the veterans current GAF score 
was 50, and that the GAF score in the past year was 55.  The 
doctor also opined that the veteran was not currently capable 
of employment.  However, this assessment of ability to work 
does not appear to correlate with the GAF scores which the 
doctor assigned or the fact that the veteran has been 
attending college under the VA vocational rehabilitation 
program rather than working.  (VA vocational rehabilitation 
records show ongoing college attendance into 1998.)  In the 
judgment of the Board, another VA psychiatric examination is 
warranted which takes into account the veterans entire 
history.  38 C.F.R. §§ 4.1, 4.2.  Any recent treatment 
records should also be obtained.  Murincsak v. Derwinski, 2 
Vet.App. 363  (1992).

In light of the foregoing, the case is REMANDED to the RO for 
the following action:


1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
psychiatric treatment since 1996.  
Following the procedures of 38 C.F.R. 
§ 3.159, the RO should obtain copies of 
the related medical records, which should 
include any additional VA records and any 
additional records from Tompkins County 
Mental Health Clinic.

2.  Thereafter, the RO should have the 
veteran undergo a VA social and 
industrial survey, followed by a VA 
psychiatric examination to determine the 
severity of his PTSD.  The claims folder 
(and associated VA vocational 
rehabilitation file) should be provided 
to and reviewed by the examiner.  The 
examining psychiatrist should be provided 
with a copy of the current psychiatric 
rating criteria for PTSD (38 C.F.R. 
§ 4.130, Code 9411 (1998)), and the 
doctor should specifically indicate 
whether or not the veteran has the 
various signs and symptoms which are 
listed for the different percentage 
ratings.  A GAF score should be assigned 
and its meaning explained.  The doctor 
should provide a clear assessment of 
occupational and social impairment due 
exclusively to PTSD (to the exclusion of 
other conditions including substance 
abuse).

3.  Thereafter, the RO should review the 
claim for an increased rating for PTSD.  
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.





		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
